MEMORANDUM **
Karen Currie appeals the district court’s dismissal without leave to amend of her first amended complaint. We dismiss the appeal.
Currie’s brief fails to comply with Federal Rule of Appellate Procedure 28. N/S Corp. v. Liberty Mutual Ins. Co., 127 F.3d 1145, 1146 (9th Cir.1997). The opening brief does not contain a statement of facts with appropriate references to the record. See Fed. R.App. P. 28(a)(7). It has no standard of review section explaining what the applicable standard of review is, and this omission is not corrected elsewhere in the brief. See Fed. R.App. P. 28(a)(9)(B); 9th Cir. R. 28-2.5; N/S Corp., 127 F.3d at 1146. The summary of argument section does not contain an accurate statement of the arguments made in the body of the brief and fails to comply with Fed. R.App. P. 28(a)(8). There are virtually no record citations anywhere in the brief. See Fed. RApp. P. 28(a)(9)(A); 9th Cir. R. 28-2.8.
Beyond this, we cannot tell which issues Currie is actually raising or arguing other than that the district court ignored Rule 8(a) in dismissing her complaint and that the district court did not follow law with respect to the abstention doctrine1 in dismissing her 1994 action. Neither issue has merit, the first because it does not directly address the grounds upon which the district court relied and the second, because it is barred by res judicata. See Lazzrone v. Bank of America, 181 Cal.App.3d 581, 226 Cal.Rptr. 855, 860 (Cal.Ct.App.1986).
Other, unargued issues are waived. See Greenwood v. Fed. Aviation Admin., 28 F.3d 971, 977 (9th Cir.1994) (‘We review only issues which are argued specifically and distinctly in a party’s opening brief. We will not manufacture arguments for an appellant, and a bare assertion does not preserve a claim, particularly when, as *502here, a host of other issues are presented for review.”) (citations omitted). Even if we were to consider them, no basis appears for reversing the district court’s ruling. Her claims either fail to state a claim upon which relief can be granted, or are barred by the statute of limitations (ERISA), res judicata or the Rooker-Feldman2 doctrine.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. See Ankenbrandt v. Richards, 504 U.S. 689, 112 S.Ct. 2206, 119 L.Ed.2d 468 (1992).


. Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983).